                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MERVY LLOYD MONGAYA and                                          CIVIL ACTION
RICHARD J. DODSON

v.                                                               NOS. 18-8827,
                                                                 18-8828, and
                                                                 18-8829

AET MCV BETA, LLC                                                SECTION “F”


                              ORDER AND REASONS

      Before the Court are two motions: (1) the plaintiffs’ motion

to remand; and (2) the defendant’s motion to dismiss.                      For the

reasons that follow, the plaintiffs’ motion to remand is GRANTED,

and the defendant’s motion to dismiss is DENIED for lack of

jurisdiction.

                                     Background

      This consolidated lawsuit 1 finds its genesis in the personal

injuries   sustained     by   a   Filipino      seaman   who    worked    aboard   a

Marshall Islands flag vessel while on navigable waters off the

coast of Florida.

      On March 1, 2016, Mervy Lloyd Mongaya, a citizen of the

Philippines,     entered      into    a   Philippine      Overseas       Employment

Administration Contract of Employment with AET Shipmanagement Pte

Ltd   (“AET”).      In   accordance       with     the   requirements      of   the


1 There are three consolidated                lawsuits   in    this   procedurally
overly-muddled dispute.
                                          1
Philippines,    Mongaya’s   employment   contract   contains   both   an

arbitration clause and a choice of law provision. 2       Pursuant to

the contract, Mongaya served as a seaman aboard the M/T EAGLE

TEXAS, a vessel registered in the Republic of the Marshall Islands.

However, neither the vessel owner or the vessel operator were

signatories to his contract.

       On August 4, 2016, Mongaya allegedly sustained severe head

injuries aboard the M/T EAGLE TEXAS while off the coast of Florida,

for which he claims to be permanently paralyzed from the chest

down.    This single incident has generated a number of lawsuits in

many courts.

       First, on March 14, 2017, Mongaya filed suit in the Marshall

Islands High Court against the vessel owner and several other




2   The arbitration clause provides:

            In cases of claims and disputes arising from
            this employment, the parties covered by a
            collective bargaining agreement shall submit
            the claim or dispute to the original and
            exclusive   jurisdiction  of   the  voluntary
            arbitrator or panel of voluntary arbitrators.

And the choice of law provision stipulates:

            Any unresolved dispute, claim or grievance
            arising out of or in connection with this
            contract including the annexes thereof, shall
            be governed by the laws of the Republic of the
            Philippines, internal conventions, treaties
            and covenants to which the Philippines is a
            signatory.

                                   2
entities, asserting claims of negligence, unseaworthiness, and

maintenance and cure (the “RMI Litigation”).          The vessel owner and

its co-defendants moved to stay that lawsuit and compel arbitration

pursuant    to    the   arbitration   clause    in   Mongaya’s     employment

contract.     On August 10, 2017, the Marshall Islands High Court

granted the vessel owner’s motion to stay, holding that, under

Islands law, Mongaya must arbitrate his personal injury claims

against     all   defendants,     including    non-signatories,      in   the

Philippines. Mongaya, represented by Dodson & Hooks APLC, appealed

the High Court’s arbitration order, and on August 10, 2018, the

Marshall    Islands     Supreme   Court   affirmed   the   order   compelling

arbitration in the Philippines as to all defendants, including the

vessel owner.       In so doing, the Islands court noted that the

Convention on the Recognition and Enforcement of Foreign Arbitral

Awards (the “Convention”) did not apply to Mongaya’s claims because

the Islands had not enacted it into domestic law.

     In the meantime, Mongaya initiated arbitration proceedings in

the Philippines.        However, he elected not to include the vessel

owner in the arbitration, despite the Islands court’s ruling.             On

May 31, 2018, the arbitrator issued an award in favor of Mongaya,

which he has appealed to the National Labor Relations Commission

in the Philippines.

     On August 27, 2018, Mongaya, again represented by Dodson &

Hooks APLC, sued the vessel owner in the 23rd Judicial District

                                      3
Court for the Parish of St. James, Louisiana (the “Louisiana

Personal Injury Action”), alleging claims of unseaworthiness and

negligence, and seeking damages stemming from the same alleged

injury    at   issue   in   the   RMI    Litigation      and    the    Philippines

Arbitration.      Mongaya also sought attachment of the M/T EAGLE

TEXAS.     To avoid detention of its vessel, its owner agreed to

provide security for Mongaya’s claims in the Louisiana Personal

Injury Action in the amount of $9.5 million.

       In response, on September 6, 2018, the vessel owner filed a

motion in the RMI Litigation, seeking to enjoin Mongaya and his

counsel    from   maintaining      the       alleged    duplicative      Louisiana

Personal Injury Action.       In that motion, the vessel owner used the

word   “extortion”     to   describe     Mongaya’s       acts     of   filing   the

repetitious Louisiana Personal Injury Action and demanding $9.5

million in security. 3        Not to be outdone, Mongaya and Dodson

responded by jointly filing two additional lawsuits in Louisiana

state court on September 10, 2018: (1) a suit seeking redress for

the vessel owner’s alleged defamatory statements in its motion

filed in the RMI Litigation (the “Defamation Action”); and (2) a

separate   suit   seeking    issuance        of   a   temporary    and   permanent

restraining order to enjoin the vessel owner from maintaining its




3 Meanwhile, on October 9, 2018, the Islands High Court granted
the vessel owner’s request for a temporary injunction.
                                         4
motion for injunctive relief before the Islands High Court (the

“Injunction Action”). 4

     On September 21, 2018, the vessel owner removed all three

actions to this Court, pursuant to 9 U.S.C. § 205, invoking federal

question jurisdiction under 9 U.S.C. § 203 and 28 U.S.C. § 1331.

Following removal, this Court promptly consolidated the lawsuits. 5

Nearly a month later, Mongaya and Dodson moved to remand, and the

vessel owner moved to dismiss all three lawsuits. 6   Most recently,

on November 1, 2018, Mongaya voluntarily dismissed the Louisiana

Personal Injury Action.    Accordingly, only the Defamation and

Injunction Actions remain pending.

                                I.

     The Court first considers the plaintiffs’ motion to remand.

The plaintiffs contend that removal was improper under 9 U.S.C. §

205 because the arbitration clause upon which removal was based

neither “falls under” the Convention, nor “relates to” any of the


4 The Louisiana state court issued a temporary restraining order,
which has since expired on its own terms.         Accordingly, the
Injunction Action currently consists of a request for a preliminary
injunction.
5 This consolidated litigation originally consisted of case numbers

18-8827 (the “Louisiana Personal Injury Action”), 18-8828 (the
“Defamation Action”), and 18-8829 (the “Injunction Action”), with
18-8827 serving as the lead case.
6 In its motion to dismiss, the vessel owner contends that: (1)

the Louisiana Personal Injury Action should be dismissed because
the claims asserted therein are subject to mandatory arbitration
in the Philippines; (2) the Defamation Action should be dismissed
for failure to state a claim; and (3) the Injunction Action should
be dismissed for lack of personal jurisdiction.
                                 5
state court actions.     Even if removal was not initially improper,

they submit, because the arbitration clause in fact provides the

vessel   owner   with   no    defense,    there   is   no    federal   question

jurisdiction under 9 U.S.C. § 203, and the cases must be remanded.

                                     A.

     Title 9 of the United States Code contains the implementing

legislation for the Convention on the Recognition and Enforcement

of Foreign Arbitral Awards (the “Convention”).              Congress’s purpose

in enacting such legislation was “to encourage the recognition and

enforcement of commercial arbitration agreements and international

contracts and to unify the standard by which the agreements to

arbitrate are observed and arbitral awards are enforced in the

signatory countries.”        Acosta v. Master Maint. & Const., Inc., 452

F.3d 373, 376 (5th Cir. 2006) (quoting Sherck v. Alberto-Culver

Co., 417 U.S. 506, 520 n.15 (1974)).          Pursuant to 9 U.S.C. § 203,

“[a]n action or proceeding falling under the Convention shall be

deemed to arise under the laws and treaties of the United States,”

such that the “district courts of the United States . . . shall

have original jurisdiction over such an action or proceeding,

regardless of the amount in controversy.”              Moreover, 9 U.S.C. §

205 provides that a defendant may remove an action to federal court

“[w]here the subject matter of [the] action or proceeding pending

in a State court relates to an arbitration agreement or award

falling under the Convention.”            Accordingly, to remove a state

                                      6
court action pursuant to § 205, a defendant must show that (1) an

arbitration agreement “falls under” the Convention, and (2) the

state court litigation “relates to” the arbitration agreement.

Besier v. Weyler, 284 F.3d 665, 666 (5th Cir. 2002).

                                 B.

     An arbitration agreement “falls under the Convention” when it

arises out of a commercial legal relationship, and at least one of

the parties to the agreement is not a U.S. citizen.     Id. at 666

n.2 (citing U.S.C. § 202; Sedco, Inc. v. Petroleos Mexicanos

Mexican Nat. Oil Co., 767 F.2d 1140, 1144 (5th Cir. 1985)).    The

arbitration clause contained within Mongaya’s Philippines approved

employment contract satisfies this standard.     First, the Fifth

Circuit has held that such contracts with Filipino seamen arise

out of a commercial legal relationship.     See Francisco v. STOLT

ACHIEVEMENT MT, 293 F.3d 270, 274 (5th Cir. 2002). Second, Mongaya

is not an American citizen.

     The plaintiffs, however, contend that the “falling under”

prong is not satisfied because (1) the Islands Supreme Court has

determined that the Convention does not apply to Mongaya’s personal

injury claims, and (2) the vessel owner is not a signatory to the

contract that contains the arbitration clause.    Both contentions

are without merit.   First, the plaintiffs misconstrue the Islands

Supreme Court’s ruling.       In upholding the High Court’s order

compelling Mongaya to arbitrate his personal injury claims in the

                                  7
Philippines, the Islands Supreme Court held that it could not apply

the Convention because the Marshall Islands had not enacted the

Convention into domestic law.   But the United States has enacted

the Convention into its domestic law.   See 9 U.S.C. § 201.   Second,

the plaintiffs overlook that a party’s non-signatory status is not

relevant to the inquiry of whether some particular arbitration

clause “falls under” the Convention.    Accordingly, the Court finds

that the arbitration clause contained within Mongaya’s Philippines

approved employment contract “falls under” the Convention.

                                C.

     The Court next considers the “relates to” requirement under

§ 205.   “Stated as a rule, a clause determining the forum for

resolution of specific types of disputes relates to a lawsuit that

seeks the resolution of such disputes.”     Acosta, 452 F.3d at 379

(emphasis added). The Fifth Circuit emphasized in Beiser v. Weyler

that the “relates to” requirement is a “low bar:”

          [W]henever an arbitration agreement falling
          under the Convention could conceivably affect
          the outcome of the plaintiff’s case, the
          agreement “relates to” the plaintiff’s suit.
          Thus,   the    district   court    will   have
          jurisdiction under § 205 over just about any
          suit in which a defendant contends that an
          arbitration   clause    falling    under   the
          Convention provides a defense. As long as the
          defendant’s assertion is not completely absurd
          or impossible, it is at least conceivable that
          the arbitration clause will impact the
          disposition of the case.



                                8
Id. at 669. 7

      In other words, Beiser instructs that, “absent the rare

frivolous petition for removal, as long as the defendant claims in

its petition that an arbitration clause provides a defense, the

district court will have jurisdiction to decide the merits of that

claim.”   Id. at 671-72. 8 However, Beiser also instructs that, once

the   district   court   determines   otherwise   –   that   is,   that   the

arbitration clause does not provide a defense – remand is required.

Beiser states:

           Under § 205 . . . the federal issue in cases
           will often be resolved early enough to permit
           remand to the state court for a decision on
           the merits.   The arbitrability of a dispute
           will ordinarily be the first issue the
           district court decides after removal under §
           205. If the district court decides that the
           arbitration clause does not provide a defense,
           and no other grounds for federal jurisdiction
           exist, the court must ordinarily remand the
           case back to state court. See 28 U.S.C. §

7 In justifying its liberal definition of “relates to,” the Fifth
Circuit has explained:
           [This standard] allows the district court to
           determine its jurisdiction from the ‘petition
           for   removal’    itself,   and    keeps   the
           jurisdictional and merits inquiries separate.
                                . . .
           [C]onflating jurisdiction and the merits would
           deprive defendants of an opportunity to appeal
           in a significant class of cases in which the
           district court concludes that the arbitration
           clause under the Convention does not in fact
           provide a defense.
Id. at 672.
8 “The federal question jurisdiction conferred by § 205 [is unlike]

most other forms of federal question jurisdiction: it permits
removal on the basis of a federal defense.” Id. at 671.
                                      9
            1441(c) (granting district court discretion to
            remand   all  claims   in   which  state   law
            predominates); Parker & Parsley Petroleum Co.
            v. Dresser Indus., 972 F.2d 580,585 (5th Cir.
            1992) (noting that when all federal claims are
            resolved early in a lawsuit and only state law
            claims remain, the district court almost
            always should remand to the state court); Wong
            v. Stripling, 881 F.2d 200, 204 (5th Cir.
            1989) (same).    Except for state law claims
            that turn out to be subject to arbitration, §
            205 will rarely permanently deprive a state
            court of the power to decide claims properly
            brought before it. The district court will
            ordinarily remand those cases that turn out
            not to be subject to arbitration, such that
            the state court will be able to resolve the
            merits of the dispute.

Id. at 674-75 (emphasis added).

      It   cannot     reasonably    be     questioned       that   the   Louisiana

Personal    Injury     Action    “relates       to”   the    arbitration    clause

contained within Mongaya’s employment contract.                Indeed, Mongaya’s

claims in that action concern personal injuries he sustained during

his employment aboard the M/T EAGLE TEXAS, which is governed by

his employment contract with AET.              And the vessel owner asserts in

its   Notice    of     Removal     that    Mongaya’s        employment   contract

“mandate[s]     that    this     dispute       must   be    arbitrated     in   the

Philippines.”        Regardless of whether the vessel owner, a non-

signatory to that contract, could in fact compel arbitration of

those claims, it nonetheless contends in its Notice of Removal

“that an arbitration clause falling under the Convention provides

a defense,” and “it is at least conceivable that the arbitration


                                          10
clause will impact the disposition of the case.”         See Beiser, 284

F.3d at 669. Accordingly, removal of the Louisiana Personal Injury

Action pursuant to § 205 was proper.

     The   “relates   to”   inquiry   respecting   the   Defamation   and

Injunction Actions is different.       In its Notice of Removal, the

vessel owner submits:

           Mong[a]ya and Dodson’s claims in the Louisiana
           Defamation   Lawsuit    [and    the  Louisiana
           Injunction     Lawsuit]      are    inexorably
           intertwined with the ongoing proceedings in
           the Marshall Islands Litigation, all of the
           litigation (both in the Marshall Islands and
           in Louisiana) relates to the enforceability of
           Mong[a]ya’s    arbitration    agreement,   and
           Plaintiffs’ claims in the[se two lawsuits]
           “relate[]   to”   an   arbitration   agreement
           governed by the Convention.

     Moreover, the owner contends in its opposition papers that

the claims asserted in these cases (for defamation in a statement

made in pleadings attempting to enforce the arbitration clause,

and for an injunction to prevent the owner from enforcing the

arbitration clause) would not exist but for the agreement to

arbitrate.   Accordingly, the owner of the vessel submits, these

two actions represent part of the plaintiffs’ concerted attempts

to avoid the arbitration mandate and to attempt to recover more

than awarded by the arbitrator in the Philippines.

     Although the vessel owner maintains throughout its opposition

papers that the arbitration clause operates as an “important

defense” to these proceedings, it does not articulate precisely

                                  11
what that defense is respecting the Defamation and Injunction

Actions.    See Goel v. Ramachandran, 823 F. Supp. 2d 206, 216

(S.D.N.Y. 2011)(“Here, Ramachandran claims that he has raised the

arbitration clause as a defense . . . , but he has not indicated

what that defense is.     In Beiser, the arbitration agreement . . .

was a possible defense because the defendant was seeking to compel

the non-signatory plaintiff to arbitrate the parties’ dispute . .

. . Here, in contrast, Ramachandran is not seeking to have his

dispute arbitrated.”).     Because the vessel owner does not contend

that the claims asserted in the Defamation and Injunction Actions

are arbitrable, or otherwise indicate how the arbitration clause

will   affect   the   outcome   of   those   actions,   it   has   failed   to

establish that these claims “relate to” the arbitration agreement

within the meaning of § 205.         Accordingly, these two actions were

not properly removed under § 205.

       Because the Louisiana Personal Injury Action has since been

voluntarily dismissed, and an independent federal jurisdictional

basis does not exist respecting the Defamation or Injunction

Actions, remand is appropriate.            Accordingly, for the foregoing

reasons, IT IS ORDERED: that the plaintiffs’ motion to remand is

GRANTED, and the defendant’s motion to dismiss is DENIED for lack

of jurisdiction.




                                      12
New Orleans, Louisiana, November 19, 2018


     ______________________________
          MARTIN L. C. FELDMAN
      UNITED STATES DISTRICT JUDGE




      13
